Citation Nr: 1811159	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision that denied service connection for bilateral hearing loss disability.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal.  


FINDING OF FACT

Bilateral sensorineural hearing loss is due to the Veteran's exposure to acoustic trauma consistent with his duties as a tank vehicle mechanic during active service and as a welder during National Guard service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred in wartime service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he was exposed to acoustic trauma in active service.  In January 2011, the Veteran reported having hearing loss in active service; and reported that his hearing loss started following basic training.  In May 2014, the Veteran reported that he was assigned to an artillery unit in active service, which aggravated his hearing condition and caused his hearing loss to progressively worsen.  His personnel records reveal a military occupational specialty (MOS) first as a cook, and then as a tank vehicle mechanic.  The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service as a tank vehicle mechanic in an artillery unit.  38 C.F.R. § 3.303.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, service treatment records at the time of the Veteran's induction examination in June 1969 show that he underwent audiometric testing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
15
10
15
-
10

On a "Report of Medical History" completed by the Veteran in June 1969, he checked "no" in response to whether he ever had or now had hearing loss.

In September 1969, the Veteran reported hearing loss of the right ear, and that he could not hear at all.  Examination at the time revealed inflammation and blood filling the ear canal; tenderness was noted.  The Veteran underwent additional audiological testing in October 1969.  In April 1970, the Veteran complained of ringing in his right ear.  Both tympanic membranes were normal on examination.  No hearing loss disability was documented in active service.  His separation examination in February 1971 again shows that he underwent audiometric testing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

National Guard records first reveal, for VA purposes, a hearing loss disability of the right ear in August 1980, and a hearing loss disability of the left ear in October 1988. 

During a January 2013 VA examination, the Veteran reported that persons often had to holler loudly at him or to repeat what they said two or three times.  The Veteran also reported his military noise exposure history-i.e., stating that he worked as a cook for two years, and that he also did heavy equipment maintenance and tracks/guns maintenance.  He reported having no combat service.  The Veteran also reported doing maintenance and welding in the National Guard for twenty-eight years, and that hearing protection was mandatory for the last ten years.  He also reported some exposure to excessive noise from power tools and chainsaws post-service, and that he wore hearing protection.  He "very seldom" hunted.

Audiometric testing in January 2013 reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
35
60
LEFT
20
15
25
40
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The diagnosis in January 2013 was bilateral sensorineural hearing loss.

The January 2013 examiner opined that the hearing loss was at least as likely as not caused by or the result of noise exposure during service.  In support of the opinion, the examiner reasoned that the Veteran's MOS as a cook in the Army is consistent with low probability of noise exposure; and that his primary skill in the National Guard as a field artillery repairer is consistent with highly probable noise exposure.  The examiner also noted that the Veteran had an H-3 profile for hearing loss during National Guard service in November 2000.  The examiner referenced a July 2012 email which indicated that, for purposes of National Guard and Reserve duty, hearing loss due to noise exposure will be considered an injury.  The examiner noted that the Veteran's hearing was within normal limits at induction in 1969 and at separation in 1971; and that National Guard records show bilateral hearing loss disability for VA purposes on examination in 2004.  

In May 2017, the Veteran submitted an internet article that noted two high-risk areas of welding connected to hearing loss.  See http://hearinghealthmatters.org/hearinprivatepractice/2013/welding-fumes-and-hearing-loss-....

The Board finds the Veteran's lay statements to be credible for purposes of establishing incidents of acoustic trauma both in active service and in National Guard service.  As detailed above, the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma-even though the Veteran was treated for right ear hearing loss.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was exposed to acoustic trauma in active service and in National Guard service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported hearing difficulties after active service.  This is further corroborated by the January 2013 examiner.

As noted, the Veteran reported being exposed to acoustic trauma in active service and in National Guard service.  Given the circumstances of the Veteran's duties in service, the Board finds that he likely was exposed to significant levels of acoustic trauma.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 C.F.R. § 3.303.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the January 2013 examiner acknowledges that the Veteran's current hearing loss disability is at least as likely as not a result of noise exposure during service.  
Accordingly, as the Veteran was exposed to acoustic trauma in active service and in National Guard service; and there is lay evidence of longstanding difficulty hearing after his separation, as well as a current diagnosis of bilateral sensorineural hearing loss, service connection is warranted.  

In reaching this conclusion, the Board has considered the guidance in the M21-1.  We note the numerous periods of recognized "AD" points.  Lastly, we have considered the likelihood that he would have been exposed to artillery as a civilian.  The Board finds that bilateral sensorineural hearing loss is due to injury in service.


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


